

Exhibit 10.1
[agreement_image1.gif]
Raytheon Company
870 Winter Street
Waltham, Massachusetts
02451-1449 US    






July 25, 2014




William H. Swanson
Raytheon Company
870 Winter Street
Waltham, MA 02451




Re:
Transition Agreement



Dear Bill:


This Transition Agreement ("Agreement") confirms the understandings we have
reached with respect to your retirement from employment with Raytheon Company.


1.Retirement Date: Your retirement date will be September 30, 2014. After this
date you are eligible to receive pension payments under the Raytheon Company
Pension Plan for Salaried Employees in accordance with the terms of the Plan and
any required restrictions. You will also be eligible to receive such other
benefits as are provided pursuant to Raytheon Company policies and plans for
retirees.
2.Restricted Stock Awards: Restricted shares previously awarded to you by the
Board of Directors on which the restrictions have not lapsed as of the date of
this Agreement will be forfeited as of that date. In lieu thereof, the Raytheon
Board of Directors has on July 25, 2014, approved a grant of Restricted Stock
Units to you valued at $7,300,000 (seven million three hundred thousand dollars)
effective upon your acceptance of this Agreement and the terms of the attached
Restricted Stock Unit Agreement (Exhibit A). These Restricted Stock Units will
vest in equal portions over three years in accord with and subject to the terms
and conditions of the attached Restricted Stock Unit Agreement.
3.LTPP Stock Units – Pursuant to your participation in the Company LTTP Plan,
you shall receive a pro-rated payout, if any is earned, based on the Company’s
performance achieved for the respective three year cycles pursuant to the terms
of the Company Plan. Timing of any payout will be within 30 days of the Board’s
certification of the Company’s Plan performance for each three year cycle.
4. Executive Life Insurance – Based on the terms of the Executive Life Insurance
plan, your current coverage of $3,000,000 will be reduced each year by $333,333
until a final capped benefit of $1,000,000 is reached. The first such reduction
will occur on the first day of the month following retirement, with subsequent
reductions occurring every October thereafter until 2019.



--------------------------------------------------------------------------------





5.Other Benefits: In addition to your Executive Life Insurance coverage, you are
eligible for Company sponsored retiree life insurance in the amount of $2,000.
You are also eligible for Raytheon retiree medical coverage for which you will
receive a subsidy of $43 per month toward the cost. A detailed retirement
portfolio has been prepared for you to explain both your pension payout options
and your healthcare options in retirement.
6.Paid Time Off: You will be paid for any accrued but unused Paid Time Off as of
the Retirement Date.
7.IT and Security Systems: Effective October 1, 2014, following your retirement
from Raytheon, all residence, office, and personal IT and Security Systems
provided to you by the Company shall be considered personal devices and become
your responsibility. By October 1, 2014, the Company shall provide to you a
Raytheon Company device configured with a new email account compliant with
security policies for access to materials that may be required to support any
Advisory Services provided by you in accord with paragraph 8. During the period
from October 1, 2014, to November 28, 2014, you shall identify to the Company
those systems and equipment you wish to maintain personally, and all other
systems and equipment shall be returned to the Company or removed from the
premises at the Company’s expense. For the systems and equipment you wish to
maintain personally, during the October 1, 2014, to November 28, 2014, period:
1) the Company will transition and reconfigure the equipment to personal use
compliant with licensing agreements and security policies; 2) the estimated
salvage value of such equipment and systems shall be treated as imputed income
to you in accord with Company policies; and 3) the Company will transfer the
operational services, maintenance and technical support to personal accounts
selected by you. No later than November 28, 2014, you will assume full
responsibility for the operational service, maintenance, and technical support
of the equipment and systems you have retained.
8. Advisory Services: Between the dates of October 1, 2014 and September 30,
2017, at mutually agreed times, you will be available up to three days a month
to provide Advisory Services on behalf of Raytheon at no additional
compensation. Assignment of any Advisory Service responsibilities will be at the
direction of the Raytheon Company Chief Executive Officer, with reasonable
expenses and first class air travel provided by the Company to support any
activity.
9.Board Participation: Effective September 30, 2014, upon the execution of this
Agreement, you hereby confirm your resignation from your positions as an
Officer, Director, and Chairman of the Board of Raytheon Company.


With respect to your service on any Non-Raytheon boards or advisory committees,
effective September 30, 2014, and having concluded your years of service to the
Company, you will no longer serve as a representative of Raytheon Company on any
such boards or advisory committees. At your discretion, you may continue any
such service in your personal capacity consistent with the terms of service
required by any such boards and committees and at your own expense. Upon the
mutual written agreement between you and the Raytheon Company Lead Director, you
may participate on specifically identified board or advisory committees as a
representative of Raytheon Company, with any such service to be reviewed and
approved annually. The Company shall provide reasonable travel expenses for any
such service, and such service shall



--------------------------------------------------------------------------------



count toward the three-day monthly Advisory Services you may provide in accord
with paragraph 8.


10. Administrative Support: After September 30, 2014, the Company will conclude
administrative support for you, except that appropriate limited administrative
support will be provided for any Advisory Services performed in accord with
paragraph 8 and any board or advisory committee work done as a representative of
Raytheon in accord with paragraph 9.


11.General Release: You agree to execute the General Release attached hereto.


12.Legal Proceedings: You agree that, regarding existing and future legal or
administrative proceedings or asserted claims related to events which occurred
during your employment in which Raytheon is a party, and as to which you might
in the Company's view have personal knowledge, you will cooperate to the fullest
extent reasonably possible in the preparation and presentation by Raytheon in
the prosecution or defense of any such matters, including without limitation the
execution of affidavits, or the provision of information, or testimony as
requested by Raytheon Company.
13.Security Clearance: In the course of your employment at Raytheon, you may
have come into possession of or exposure to classified information consistent
with your security clearances. The Company reminds you that disclosure of any
information which came to you as a result of your security clearances, including
work product, company plans and other matters, shall not be discussed or
revealed in any way, except if required to do so pursuant to a proceeding
instituted by an appropriate government agency or at the request of an
authorized company agent, and in all cases consistent with the terms of your
security clearances. Required classified information briefings will be conducted
as required by classified holder directions. Raytheon agrees to manage and hold
your security clearance as appropriate for the duration of your services
pursuant to this Agreement.
14.Confidential and Proprietary Information: You agree to keep all confidential
and proprietary information of the Company, its subsidiaries and affiliated
companies, including joint venture partners, strictly confidential except to the
extent disclosure is required by law or court order, and except to the extent
that such confidential and proprietary information has become public through no
fault of your own.
15.Ethics Compliance: You hereby represent and warrant that, to the best of your
knowledge, you have complied in full with all Raytheon Company policies related
to ethics, and have disclosed to the Office of the General Counsel all matters
which were required to be disclosed by said policies. In particular, you
represent and warrant that, to the best of your knowledge except as so disclosed
by you, you have no information which you believe could be the basis for any
charge of a violation of law by Raytheon Company or persons associated with
Raytheon Company, including but not limited to violations of the False Claims
Act or any federal, state or local statute.







--------------------------------------------------------------------------------



16.Insider Information: In the course of your responsibilities with the Company,
you may have come into possession of "insider information" for securities law
purposes. We would like to remind you that any financial plan, program, estimate
or matter not readily available to the general public shall be kept in strictest
confidence and may not be disclosed or discussed. Further, for a period of 90
days following your retirement from the Company, you are subject to Raytheon’s
securities trading policies and requirements with respect to any transactions in
Raytheon stock.
17.Non-Disparagement Agreement: You and Raytheon Company mutually agree not to
disparage one another. Raytheon, its officers, directors and employees, and you
shall have the right to make truthful responses to any charges, accusations or
allegations, and no such response shall be considered a breach of this
non-disparagement agreement.
18.Governing Law and Arbitration: This Agreement shall be governed by and
construed and enforced in accordance with the laws of Massachusetts. Any dispute
arising under this Agreement shall be settled exclusively through arbitration.
Such arbitration shall be conducted in accordance with the rules of the American
Arbitration Association before a single arbitrator in the city to be determined
by mutual agreement. The decision of the arbitrator shall be final and binding
on both parties. Judgment may be entered on the award of the arbitrator in any
court having proper jurisdiction.
19.Binding Agreement: This Agreement shall be binding upon and inure to the
benefit of you and Raytheon Company and each of their respective successors and
assigns. This Agreement sets forth the entire agreement and understandings of
the parties and supersedes all previous discussions, commitments or agreements.


Thank you for your service to Raytheon Company, and best wishes for a successful
retirement.




Sincerely,




/s/ Vernon E. Clark________
Vernon E. Clark
Lead Director, Raytheon Company




Acknowledged and Accepted:


/s/ William H. Swanson______
William H. Swanson
Date: July 25, 2014


Attachments













--------------------------------------------------------------------------------





Exhibit A
RAYTHEON 2010 STOCK PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT




This Restricted Stock Unit Award Agreement, dated as of July 25, 2014 (the
“Award Date”) is between Raytheon Company (the “Company”), and William H.
Swanson, an employee of the Company or one of its Affiliates (“you”).


1.
Award of Units

The Company hereby awards you the number of restricted stock units (“Units”) set
forth below, with respect to its common stock, par value $0.01 per share (the
“Stock”), subject to the terms and conditions of the Raytheon 2010 Stock Plan
(the “Plan”) and the vesting and other provisions of this Agreement. Subject to
the provisions hereof, each Unit represents the right to receive one share of
Stock (a “Share”) plus additional cash payments in lieu of dividends as
described in Section 6 below.


Total Number of Restricted Units
(the “Award”): 79,287
Vesting Date/ # Units
Vesting Schedule:
(Each period from the Award Date until the Vesting Date is a “Restriction
Period”.)
•    July 25, 2015: 26,429
•    July 25, 2016: 26,429
•    July 25, 2017: 26,429



2.
Acceptance of Award

This Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by returning an executed copy of this Award Agreement to
Executive Compensation as instructed below no later than July 25, 2014. If you
do not properly acknowledge your acceptance of this Award Agreement on or before
July 25, 2014, this Award will be forfeited.


Acceptance of this Award Agreement must be made only by you personally or by a
person acting pursuant to a power of attorney in the event of your inability to
acknowledge your acceptance due to your disability or deployment in the Armed
Forces (and not by your estate, your spouse or any other person). If you desire
to accept this Award, you must acknowledge your acceptance and receipt of this
Award Agreement by signing and returning a copy of it to Raytheon Company,
Executive Compensation, Attention: Nicole Wilson, 235 Wyman Street, Waltham, MA
02451 in the enclosed self-addressed stamped envelope.


Assuming prompt and proper acknowledgement of your acceptance of this Award
Agreement as described above, this Award will be effective as of the Award Date.
Acceptance of this Award Agreement constitutes your consent to any action taken
under the Plan consistent with its terms with respect to this Award and your
agreement to be bound by the restrictions contained in Exhibit A attached hereto
(“Post-Employment Conduct”).











--------------------------------------------------------------------------------



3.
Vesting of Units on Continued Service

Subject to Sections 4, 5, and 8E below, if you are continuously employed by the
Company or an Affiliate from the Award Date until the Vesting Date noted above,
the Units associated with that Vesting Date shall vest and the restrictions on
those Units shall lapse.


4.
Effect of Termination of Employment

Notwithstanding anything herein to the contrary, if (i) on the Award Date you
have attained at least the age of sixty (60) and have completed at least ten
(10) years of service and (ii) you cease to be an employee of the Company or an
Affiliate for any reason, other than for Cause, after the Award Date but prior
to the end of the Restriction Period, you will continue to vest in your Units
and receive dividend equivalents (as provided in Section 6 below) per the
Vesting Schedule, as if you remained employed by the Company or an Affiliate
until the end of the Restriction Period.


5.
Effect of Death, Medical Leave of Absence, Disability or Change in Control.

Notwithstanding anything above to the contrary, the Units shall vest and
restrictions on the Units shall lapse as follows:


a)
immediately upon your death;



b)
in accordance with the Vesting Schedule in the event of (i) a Medical Leave of
Absence of at least one year or (ii) Disability; or

c)
immediately upon a Change in Control.



6.    Payment; Dividend Equivalents
The Company shall deliver to you evidence of ownership of the net number of
Shares equal to the number of vested Units reduced by the number of Shares
previously accelerated to pay taxes, if any, and the number of Shares necessary
to satisfy tax withholding obligations, both as described in Section 8E below,
as soon as practicable after the Vesting Date applicable to the Units or, if
earlier, on your death or on any Change in Control which is a change of
ownership or effective control of the Company or a change of ownership of a
substantial portion of its assets, in each case, for purposes of Section 409A of
the Code. For the avoidance of doubt, after a Change in Control occurs, such
Units shall be considered vested and not subject to forfeiture hereunder. During
any Restriction Period, unless otherwise forfeited, you shall be entitled to
receive a cash payment in lieu of dividends on the number of Shares the Units
covered by this Award represent, when, if and to the extent that the Board has
approved a dividend for all Company common shareholders during any Restriction
Period.


7.    Post-Employment Conduct
Except where prohibited by law, by accepting this Award, you agree to the
Post-Employment Conduct restrictions contained in Exhibit A to this Award
Agreement.


8.    Other Provisions
A.
No Guaranty of Future Awards.  This Award does not guarantee you the right to or
expectation of future Awards under the Plan or any future plan adopted by the
Company.



B.
No Rights as Shareholder.  You shall not be considered a shareholder of the
Company with respect to the Units until Shares are issued to you in payment of
the Units. Therefore, you have no right to vote the Units or to receive
dividends with respect to such Units except as provided in Section 6 above.




--------------------------------------------------------------------------------





C.
No Rights to Continued Employment; Recipient Obligations. This Award shall not
be deemed to create a contract or other promise of continued employment with the
Company or an Affiliate and shall not in any way prohibit or restrict the
ability of the Company or an Affiliate to terminate your employment at any time
for any reason. This Award Agreement provides for certain obligations on your
part following the cessation of your employment with the Company or an Affiliate
and shall not, by implication or otherwise, affect in any way your obligations
to the Company or an Affiliate during the term of your employment by the Company
or an Affiliate, whether pursuant to written agreements between the Company and
you, the provisions of applicable Company policies that may be adopted from time
to time or applicable law or regulation.



D.
Restrictions on Transfer of Units. Until the vesting of, and lapse of the
restrictions applicable to, any Units and the delivery of Shares in payment
therefor, Units may not be sold, transferred, pledged, exchanged, hypothecated
or disposed of by you and shall not be subject to execution, attachment or
similar process.



E.
Taxes. Taxes may be assessed and/or withheld as required by law at applicable
United States federal, state and/or other tax rates (under the laws of the
jurisdictions in which you reside or that may otherwise be applicable to you)
with respect to Units, issuance of Shares and cash in lieu of dividends. The
Company will accelerate the vesting and payment of Units to pay your Federal
Insurance Contributions Act (FICA) tax on Units, the income tax withholding that
results from payment of your FICA tax, and your additional FICA tax and income
tax withholding attributable to the pyramiding of FICA tax and income tax
withholding due to the foregoing payments.



F.
Clawback. If you are an elected officer, in addition to any other remedies
available to the Company (but subject to applicable law), if the Board
determines that it is appropriate, the Company may recover (in whole or in part)
any payment made pursuant to this Award where: (1) the payment was predicated
upon achieving certain financial results that were subsequently the subject of a
restatement of Company financial statements filed with the Securities and
Exchange Commission; (2) the Board determines that you engaged in knowing or
intentional fraudulent or illegal conduct that caused or substantially caused
the need for the restatement; and (3) a lower payment would have been made to
you pursuant to the Award based upon the restated financial results. In any such
instance, the Company will, to the extent practicable, seek to recover from you
the amount by which the payment pursuant to the Award for the relevant period
exceeded the lower payment that would have been made based on the restated
financial results. The Company’s right of recovery applies to both the vested
and unvested portion of the Award.



G.
Compliance with Section 409A of the Code. Notwithstanding anything in this
Agreement to the contrary, to the extent that this Agreement constitutes a
nonqualified deferred compensation plan to which Code Section 409A applies, the
administration of this Award (including time and manner of payments under it)
shall comply with Section 409A.



H.
Plan. All terms and conditions of the Plan are incorporated herein by reference
and constitute an integral part hereof. Any capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Plan.






--------------------------------------------------------------------------------



I.
Notices. Notices required or permitted hereunder shall be in writing and shall
be delivered personally or by mail, postage prepaid, addressed to Raytheon
Company, 870 Winter Street, Waltham, Massachusetts 02451, Attention: Senior Vice
President, Human Resources, and to you at your address as shown on the Company's
payroll records.



J.
Entire Agreement; Successors and Assigns. The Plan and this Award Agreement
constitute the entire agreement governing the terms of the Award to you. The
Award Agreement shall inure to the benefit of the Company’s successors and
assigns and may be assigned by the Company without your consent.



K.
Governing Law. This Award Agreement shall be governed by the law of the
Commonwealth of Massachusetts, without regard to its provisions governing
conflicts of law.



Your acceptance of this Award constitutes your agreement to the terms of this
Restricted Stock Unit Award Agreement.




RAYTHEON COMPANY




_/s/ Vernon E. Clark_________________
Vernon E. Clark
Lead Director




(Please complete, sign and return by mail.)


Acknowledged by:




_/s/ William H. Swanson_____    July 25, 2014____________
Signature    Date


_William H. Swanson_______    _________________________
Print Name    Employee ID



--------------------------------------------------------------------------------



Exhibit A
Post-Employment Conduct
The Post Employment Conduct Restrictions (the “Restrictions”) attached as
Exhibit A to the Restricted Stock Unit Award Agreement (the “Award Agreement”)
with an Award Date of July 25, 2014, are agreed to in consideration of, among
other things, the grant of restricted stock units to William H. Swanson (“you”),
under the Award Agreement pursuant to the Raytheon 2010 Stock Plan (the “Plan”).
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Award Agreement or the Plan. The following terms as used herein
shall mean:
Authorized Company Representative means the Company’s Chief Executive Officer
acting upon the advice and recommendation of the Company’s General Counsel;
Restricted Activity means any activity (A) in which you contribute your
knowledge, directly or indirectly, in whole or in part, as an employee,
consultant, agent or director or any other similar capacity that, in any such
case, involves or relates to products, services or solutions of a Restricted
Business that, directly or indirectly, compete with those of the Company; or (B)
that may require or involve disclosure of trade secrets, proprietary or
confidential information; and
Restricted Business means the following: (A) with respect to the Restriction
Period from July 25, 2014, to July 25, 2016, Restricted Business means any
business enterprise with cyber or defense related annual revenues in excess of
$500 million which operates in one or more of the same markets as the Company;
and (B) with respect to the Restriction Period from July 25, 2016, to July 25,
2017, Restricted Business means the following named companies and their
affiliates: Alliant Techsystems Inc., BAE Systems Inc., The Boeing Company, Booz
Allen Hamilton Inc., EADS, Exelis, Inc., General Dynamics Company, the Harris
Company, Honeywell International Inc., L-3 Communications Company, Lockheed
Martin Corporation, MBDA Incorporated, Northrop Grumman Company, Rockwell
Collins, Inc., SAIC, Thales, United Technologies Company.
By accepting the Award, you agree as follows:
1. Consideration and Acknowledgement. You acknowledge and agree that the
benefits and compensation opportunities being made available to you under the
Award Agreement are in addition to the benefits and compensation opportunities
that otherwise are or would be available to you in connection with your
employment by the Company or an Affiliate and that the continued vesting of the
Award under Sections 4 and 5 of the Award Agreement is expressly made contingent
upon your agreements with the Company set forth in these Restrictions. You
acknowledge that the scope and duration of the Restrictions are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to you under the Award
Agreement. You further acknowledge and agree that as a result of the positions
you hold with the Company and the access to and extensive knowledge of the
Company’s confidential or proprietary information, employees, suppliers and
customers, the Restrictions are reasonably required for the protection of the
Company’s legitimate business interests.
2. Restrictions.
(a)    Covenant Not To Compete – Without the prior written consent of an
Authorized Company Representative, you agree that during any Restriction Period
following cessation of employment you will not engage in any Restricted Activity
for any: (i) Restricted Business;



--------------------------------------------------------------------------------



(ii) entity directly or indirectly controlling, controlled by, or under common
control with a Restricted Business; and (iii) successor to all or part of the
business of any Restricted Business as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction.
(b)    Non-Solicit – Without the prior written consent of an Authorized Company
Representative, you agree that during any Restriction Period following cessation
of employment you will not (i) interfere with any contractual relationship
between the Company or an Affiliate and any customer of, supplier or distributor
to, or manufacturer for the Company or an Affiliate to the detriment of the
Company or an Affiliate or (ii) induce or attempt to induce any person who is an
employee of the Company or an Affiliate to perform work or services for any
entity other than the Company or an Affiliate.
(c)    Protection of Confidential and Proprietary Information – You agree to
keep all confidential and proprietary information of the Company and its
Affiliates, including joint venture partners, strictly confidential except to
the extent disclosure is required by law or court order, and except to the
extent that such confidential and proprietary information has become public
through no fault of your own.
(d)    Cooperation in Litigation and Investigations – Following the date on
which you cease to be an employee of the Company or an Affiliate, you agree, to
the extent reasonably requested, to cooperate with the Company in any pending or
future litigation (including alternative dispute resolution proceedings) or
investigations in which the Company or Affiliates is a party or is required or
requested to provide testimony and regarding which, as a result of your
employment with the Company or an Affiliate, you reasonably could be expected to
have knowledge or information relevant to the litigation or investigation.
Notwithstanding any other provision of these Restrictions, nothing in these
Restrictions shall affect your obligation to cooperate with any governmental
inquiry or investigation or to give truthful testimony in court.


3. Annual Validation of Compliance. You acknowledge and agree that you shall
confirm in writing to the Company, prior to each annual vesting date provided in
Section 1 of the Award Agreement, your compliance with the restrictions set
forth in Section 2 hereof. Failure to provide such annual written confirmation
may result in the forfeiture of any unvested Units.


4. Result of Breach of Section 2 or Section 3. In the event that you breach any
of the covenants or agreements in Section 2 or Section 3 hereof, to the extent
your Units have not fully vested, all of your remaining rights, title or
interest in the Award and any dividend equivalents with respect thereto, shall
cease.


5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of these Restrictions shall be enforced to the fullest extent
permissible. Accordingly, if any particular provision of these Restrictions is
adjudicated to be invalid or unenforceable, the Award Agreement shall be deemed
amended to delete the portion adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of this provision in the
particular jurisdiction in which such adjudication is made.
These Restrictions are effective as of the acceptance by you of the Award of
Units under this Award Agreement and is not contingent on the vesting of your
Units.



--------------------------------------------------------------------------------





GENERAL RELEASE




I agree to accept the benefits and payments set forth in the Transition
Agreement dated July 25, 2014, as full satisfaction in all respects of any and
all obligations of any kind which might otherwise be due me from Raytheon
Company. I hereby specifically waive, remise, release and forever discharge
Raytheon Company, its affiliates, subsidiaries, directors, officers, employees,
agents and successors (hereinafter referred to as "Raytheon") from all manner of
claims, liabilities, demands and causes of action, known or unknown, fixed or
contingent, which I may have or claim to have against Raytheon as a result of my
employment and the termination thereof, and do hereby covenant not to file or
commence a lawsuit against Raytheon to assert any such claims. I understand that
this General Release encompasses all claims arising under federal, state or
local law, including but not limited to claims arising under any theory of
wrongful discharge. This General Release is binding upon my successors, heirs,
executors and administrators but does not waive any rights or claims which
relate to events occurring after the date this General Release is executed.


I have read carefully and fully understand all the provisions of this General
Release. I acknowledge that this General Release sets forth the entire agreement
between me and Raytheon with respect to additional consideration being provided
to me and that I have not relied upon any representation or statement, written
or oral, not set forth in this document.






_/s/ William H. Swanson__________
(Signature)


Date:__July 25, 2014_______________




    

